PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of Application of
Mikhail S. SHCHEPINOV
Application No. 16/106,838
Filed: August 21, 2018
Attorney Docket No. 059311-508C01US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:




This is a decision on the request for refund filed January 19, 2022.  

The request for refund is Granted.

Applicant files the above request for refund of $1,050.00, for duplicate Petition to Revive fees paid on January 19, 2022 and February 07, 2022. 

The Office finance records show that duplicate petition fee payments for filing a petition to revive were made. Therefore, a total of $1,050.00 has been refunded to applicant’s deposit account on February 16, 2022.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions